Reasons for Allowance
1.	Claims 1-4 and 6-15 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device for image display and control. 

Regarding claims 1 and 12, the closet prior arts, Kozuka (US 20160344990 A1), Chinnock (NPL article “The Status of Wide Color Gamut UHD-TVs”, Technical paper published by Insight Media, January 2016), Display Daily (NPL report “UHD: HDR/WCG to become mainstream” published by Display Daily, January 2016), Samsung (NPL report “Samsung Announces HDR+ Firmware Update for 2016 SUHD TVs” published by Samsung, July 2016), Yokota (US 20190172416 A1), Kanda (US 20180241979 A1), Uchimura (US 20190058855 A1), and Park (US 20160322020 A1), individually or in combination, discloses a display apparatus, comprising: a memory that stores correspondence to convert an image quality of an image signal; and at least one processor that operates as: an input unit configured to input a first image signal having a first image quality; a generation unit configured to generate an image signal; and a control unit configured to display the first image signal and the image signal generated by the generation unit on a display, wherein in the case of the memory storing correspondence to generate a second image signal having a second image quality different from the first image quality from the first image signal, the generation unit generates the second image signal from the first image signal in accordance with the correspondence, and in the case of the memory not storing the correspondence to generate the second image signal from the first image signal, the generation unit generates a third image signal having the 

Regarding claims 8 and 13, the closet prior arts, Kozuka (US 20160344990 A1), Chinnock (NPL article “The Status of Wide Color Gamut UHD-TVs”, Technical paper published by Insight Media, January 2016), Display Daily (NPL report “UHD: HDR/WCG to become mainstream” published by Display Daily, January 2016), Samsung (NPL report “Samsung Announces HDR+ Firmware Update for 2016 SUHD TVs” published by Samsung, July 2016), Yokota (US 20190172416 A1), Kanda (US 20180241979 A1), Uchimura (US 20190058855 A1), and Park (US 20160322020 A1), individually or in combination, discloses a A display apparatus, comprising: at least one processor that operates as: an input unit configured to input one or more input image signals, which include a first image signal having a first image quality; a determination unit configured to determine whether both of the first image signal and25790/200/3573506.1.|.PATENTS/N: 16/353,025 a 25790-200fourth image signal having a 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691